Title: From Benjamin Franklin to James Hunter, 10 February 1773
From: Franklin, Benjamin
To: Hunter, James


Sir
London, Feb. 10. 1773
I duly received your Letter of Nov. 16. and in Answer acquaint you, that you may draw on me for Eighty-seven Pounds ten Shillings Sterling at 30 Days Sight, and the Bill shall be punctually paid. I am glad your Daughter is arrived at an Age when the Money may be of Use to her, and I wish her and you good Luck with it. When you draw send me a Letter of Advice with a Receipt expressing that the Payment of the Bill will be in full for the Principal of the Legacy, £50 and the Interest for 15 Years, at 5 per Cent and of all Demands. I am Sir, Your most obedient humble Servant
B Franklin
Mr James Hunter
